DETAILED ACTION
Claims 1-4, 6-7, 9-12, 14-22, and 24-30 are pending.
The office acknowledges the following papers:
Claims, specification, drawings, and remarks filed on 8/26/2021.

	Withdrawn objections and rejections
The specification objection has been withdrawn.
The drawing objections for claims 3, 5, 9-10, and 13 have been withdrawn due to amendment and claim cancellation.

New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-12, 14-22, and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 recites “wherein the network-on-chip overlay layer logically isolates the computation layer and the network-on-chip overlay layer in that the computation layer exchanges computation data: … (v) without providing any data to the network-on-chip overlay layer that identifies a destination of the computation data” (emphasis added). Claims 20 and 26 recite similar limitations. Applicant cites paragraphs 29, 31-32, and 40 for providing written description support for the newly claimed amendments. These citations provide written description support for the NoC overlay layer logically isolating the computation layer and the NoC layer. However, these citations don’t provide written description support for the NoC overlay layer logically isolating the computation layer and the NoC overlay layer itself. Additionally, these citations provided by the applicant don’t include the term “destination.” A cursory glance at the nine hits for destination in the specification doesn’t describe the fifth isolation step. Thus, the amendment failed to convey to one skilled in the art that possession of the claimed invention is present in the specification at the time of filing.
Claims 2-4, 6-7, 9-12, 14-19, 21-22, 24-25, and 27-30 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-7, 9-12, 14-22, and 24-30 are rejected under 35 U.S.C. 112(b) or 
Claim 1 recites “wherein the network-on-chip overlay layer logically isolates the computation layer and the network-on-chip overlay layer in that the computation layer exchanges computation data: … (v) without providing any data to the network-on-chip overlay layer that identifies a destination of the computation data” (emphasis added). Claims 20 and 26 recite similar limitations. Applicant cites paragraphs 29, 31-32, and 40 for providing written description support for the newly claimed amendments. These citations provide written description support for the NoC overlay layer logically isolating the computation layer and the NoC layer. However, these citations don’t provide written description support for the NoC overlay layer logically isolating the computation layer and the NoC overlay layer itself. It’s unclear how the NoC overlay layer can logically isolate itself from the computation layer. For the purposes of examination, the limitation isn’t considered.
Claims 2-4, 6-7, 9-12, 14-19, 21-22, 24-25, and 27-30 are rejected due to their dependency.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 16, 20, and 26 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Heil et al. (U.S. 2009/0260013).
As per claim 1:
Heil disclosed a multicore processor stack, stored on non-transitory computer readable media in a multicore processor, comprising: 
a computation layer, for conducting a complex computation using a set of processing cores in the multicore processor, with executable instructions for a set of processing pipelines in the set of processing cores (Heil: Figures 2-3 and 5 elements 104, 126, 334-338, and 455-457, paragraphs 35, 45, 59, and 81)(The set of processors within the set of IP blocks reads upon the computation layer. Each processor includes a plurality of executable hardware threads executed on pipelines. The execution engine performs complex computations.); 
a network-on-chip layer, for connecting the set of processing cores in the multicore processor, with executable instructions for a set of routers and a set of network interface units in the multicore processor (Heil: Figures 2-3 elements 108-110, paragraphs 36, 43, 48, and 56-57)(The set of routers and NICs reads upon the network-
a network-on-chip overlay layer that logically isolates the computation layer and the network-on-chip layer (Heil: Figures 2-3 elements 104, 107-110, and 126, paragraphs 36 and 43-44)(The set of interconnects reads upon the network-on-chip overlay layer. These elements logically isolates the processors within the IP Blocks and the set of routers and NICs.).
As per claim 4:
Heil disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer is hardware-instantiated via a set of network overlay units in the multicore processor (Heil: Figures 2-3 elements 104, 107-110, and 126, paragraphs 36 and 43-44)(The set of interconnects reads upon the set of network overlay units.); and 
the set of network overlay units physically isolate: (i) the set of network interface units; and (ii) the set of routers; from: (i) a set of memories on the set of processing cores; and (ii) the set of processing pipelines (Heil: Figures 2-3 elements 107-110, 126-128, and 455-457, paragraphs 36 and 43-44)(The set of interconnects reads upon the network-on-chip overlay layer. These elements physically isolate the pipelines and RAM within the IP Blocks and the set of routers and NICs.).
As per claim 6:
Heil disclosed the multicore processor stack of claim 1, wherein: 

the set of network interface units physically isolate the set of routers from: (i) a set of memories on the set of processing cores; and (ii) the set of processing pipelines (Heil: Figures 2-3 elements 107-110, 126-128, and 455-457, paragraphs 36 and 43-44)(The set of interconnects reads upon the network overlay units. These elements physically isolate the pipelines and RAM within the IP Blocks and the set of routers and NICs.).
As per claim 7:
Heil disclosed the multicore processor stack of claim 1, wherein the network-on-chip overlay layer logically isolates the computation layer from the network-on-chip layer in that: 
the executable instructions for the set of processing pipelines used to conduct the computations do not include data that can be used to identify any processing core in the set of processing cores (Heil: Figures 3 and 5 elements 334-338 and 455-457, paragraphs 62, 75, and 78)(ALU and floating-point type instructions executed on the processor don’t include information identifying a processing core. For example, an ADD instruction only includes references to two source registers and a single destination register for execution.).
As per claim 16:
Heil disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer includes a network-on-chip overlay graph (Heil: 
the network-on-chip overlay graph is defined by a set of edges and a set of nodes (Heil: Figures 2-3 and 6 elements 104, 107-110, and 126, paragraphs 36 and 43-44, 47, 50, 52-53, 84-86)(The set of interconnects reads upon the set of network overlay units. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. Inter-IP block communication instruction types include memory load and store messages. These messages travel between source and destination IP-Blocks. The connection path of these messages reads upon the network-on-chip overlay graph. The processors in the IP-Blocks read upon the set of nodes and the connections between them read upon the set of edges.);
the nodes in the set of nodes represent streams in a set of streams (Heil: Figures 2-3 and 6 elements 104, 107-110, 126, 325, and 455-457, paragraphs 36 and 43-44, 47, 50, 52-53, 84-86)(The set of interconnects reads upon the set of network overlay units. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. Inter-IP block communication instruction types include memory load and store messages. These 
the edges in the set of edges represent a flow of computation data through the network-on-chip overlay graph (Heil: Figures 2-3 and 6 elements 104, 107-110, 126, 325, and 455-457, paragraphs 36 and 43-44, 47, 50, 52-53, 84-86)(The set of interconnects reads upon the set of network overlay units. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. Inter-IP block communication instruction types include memory load and store messages. These messages travel between source and destination IP-Blocks. The connection path of these messages reads upon the network-on-chip overlay graph. The processors in the IP-Blocks read upon the set of nodes and the connections between them read upon the set of edges. The processing occurring in the processing pipelines of each IP-Block processor reads upon a stream. Processed data transferred between processors reads upon the flow of computation data.).
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.
As per claim 26:
Claim 26 essentially recites the same limitations of claim 1. Claim 26 additionally recites the following limitations:

wherein the network-on-chip overlay graph executes asynchronously (Heil: Figures 3 and 5 elements 107-108, 110, 326, 330-332 and 326, paragraphs 43-44, 50, 52-53, 81, and 84-86)(Inter-IP block communication instruction types include memory load and store messages. An inter-IP block memory load writes to registers of the register file within a processor of an individual IP-block with data accessed from external memory via the interconnect. An inter-IP block memory store reads data from the registers of the register file within a processor of an individual IP-block and writes the data to external memory via the interconnect. These operations exchange data between processor cores in an asynchronous way at least by going through the conversion logic 

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S. 2009/0260013), in view of Official Notice.
As per claim 17:
Heil disclosed the multicore processor stack of claim 16, wherein: 
the set of streams include a set of input streams and a set of output streams (Heil: Figures 2-3 and 6 elements 104, 107-110, 126, 325, and 455-457, paragraphs 36 and 43-44, 47, 50, 52-53, 84-86)(The set of interconnects reads upon the set of network overlay units. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. Inter-IP block communication instruction types include memory load and store messages. These messages travel between source and destination IP-Blocks. The connection path of these messages reads upon the network-on-chip overlay graph. The processors in the IP-Blocks read upon the set of nodes and the connections between them read upon the set of edges. The processing occurring in the processing pipelines of each IP-Block processor reads upon a stream. Memory load messages read upon the input streams and memory store messages read upon the output streams.); and

As per claim 19:
Heil disclosed the multicore processor stack of claim 17, wherein: 
the network-on-chip overlay layer is hardware-instantiated (Heil: Figures 2-3 elements 104, 107-110, and 126, paragraphs 36 and 43-44)(The set of interconnects reads upon the set of network overlay units.); and
the pull computation data command is a write to a pull computational data register file (Heil: Figures 2-3 and 6 elements 104, 107-110, 126, 325, and 455-457, paragraphs 36 and 43-44, 47, 50, 52-53, 84-86)(In view of the above official notice, a pull API call is used by a second IP Block to input data from a second NIC and router.).

Claims 1-3, 9-12, 14-18, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (U.S. 2019/0258796), in view of Official Notice.
As per claim 1:
Paczkowski disclosed a multicore processor stack, stored on non-transitory 
a computation layer, for conducting a complex computation using a set of processing cores in the multicore processor, with executable instructions for a set of processing pipelines in the set of processing cores (Paczkowski: Figures 1 and 4-5 elements 111, 121, 411, 421, 511, and 521, paragraphs 13-14, 26, 39, and 46)(The set of SoC cores reads upon the computation layer. The SoC cores execute VNF networking software to perform virtual network functions. In addition, official notice is given that CPUs include processing pipelines and complex execution units to execute complex instructions for the advantage of executing software programs. Thus, it would have been obvious to one of ordinary skill in the art to implement processing pipelines and complex execution units in the SoC cores to execute software programs.); 
a network-on-chip layer, for connecting the set of processing cores in the multicore processor, with executable instructions for a set of routers and a set of network interface units in the multicore processor (Paczkowski: Figures 1 and 4-5 elements 112-114, 122-124, 412-416, 422-426, 512-516, and 522-526, paragraphs 13-14, 39, and 46)(The set of NoC cores reads upon the network-on-chip layer. The NoC cores include software data switches (i.e. set of routers) and hardware transceivers (i.e. network interface units).); and 
a network-on-chip overlay layer that logically isolates the computation layer and the network-on-chip layer (Paczkowski: Figures 1 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. This set of elements isolates the processing pipelines of the SoC cores and the elements of the 
As per claim 2:
Paczkowski disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer is software-instantiated via storage of executable instructions in a set of memories on the set of processing cores in the multicore processor(Paczkowski: Figures 1 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer and are all executable software. Official notice is given that processing cores include memory to store programs for execution for the advantage of faster memory access speeds and processing performance. Thus, it would have been obvious to one of ordinary skill in the art to implement memory storage on the System-on-Chip Cores to store the VNFs, hypervisors, and operating systems for executing and processing.); and 
the executable instructions of the network-on-chip overlay layer are executed by the set of processing pipelines in the set of processing cores (Paczkowski: Figures 1 and 4-5 elements 111, 121, 411, 421, 511, and 521, paragraphs 13-14, 26, 39, and 46)(The SoC cores execute VNF networking software to perform virtual network functions. The SoC cores execute the hypervisors and operating systems.).
As per claim 3:
Paczkowski disclosed the multicore processor stack of claim 2, further comprising: 
an interface between the network-on-chip overlay layer and the computation layer (Paczkowski: Figure 2, paragraphs 23-26)(A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores.);

As per claim 9:
Paczkowski disclosed the multicore processor stack of claim 1, wherein: 
the computation layer and the network-on-chip overlay layer are communicatively connected via an interface (Paczkowski: Figure 2, paragraphs 23-26)(A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores.); and 
the interface is an application programming interface (Paczkowski: Figure 2, paragraphs 23-26).
As per claim 10:
Paczkowski disclosed the multicore processor stack of claim 9, wherein: 
the interface includes a pull message (Paczkowski: Figure 2, paragraphs 23-26)(Official Notice is given that APIs can use push and pull calls (i.e. messages) for the advantage of transferring data between processing elements. Thus, it would have been obvious to one of ordinary skill in the art that the NOC APIs use push and pull calls to transfer data between SOC Cores.).
As per claim 11:
Paczkowski disclosed the multicore processor stack of claim 10, wherein: 
the network-on-chip overlay layer distributively instantiates a network-on-chip overlay graph across the set of processing cores (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with 
a path of the network-on-chip overlay graph begins on a first processing core and terminates with a pull computation data API call response on a second processing core (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph. In view of the above official notice, a pull API call is used by the second SOC core to input data from the second NOC core.).
As per claim 12:
Paczkowski disclosed the multicore processor stack of claim 11, wherein the network-on-chip overlay layer logically isolates the computation layer from the network-on-chip layer in that: 
the network-on-chip overlay layer implements the path of the network-on-chip overlay graph asynchronously to the pull computation data API call (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 
As per claim 14:
Paczkowski disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer distributively instantiates a network-on-chip overlay graph across the set of processing cores (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph.); and
the network-on-chip overlay graph is configured via a compiler offline (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API 
As per claim 15:
Paczkowski disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer distributively instantiates a network-on-chip overlay graph across the set of processing cores (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph.); and
the network-on-chip overlay graph is configured by a runtime system during an application execution (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs 
As per claim 16:
Paczkowski disclosed the multicore processor stack of claim 1, wherein: 
the network-on-chip overlay layer includes a network-on-chip overlay graph (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph.);
the network-on-chip overlay graph is defined by a set of edges and a set of nodes (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The 
the nodes in the set of nodes represent streams in a set of streams (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph. In view of the above official notice, the processing occurring in the processing pipelines of each SOC cores reads upon a stream.); and 
the edges in the set of edges represent a flow of computation data through the network-on-chip overlay graph (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon 
As per claim 17:
Paczkowski disclosed the multicore processor stack of claim 16, wherein: 
the set of streams include a set of input streams and a set of output streams (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. A NOC API is used for data transfer between different CPUs with SOC Cores and NOC Cores. The broadest reasonable interpretation of network-on-chip overlay graph is based on figure 4 showing a graph path between a source and destination core. The connection path established by the various APIs between a first and second SOC core reads upon the NOC overlay graph. In view of the above official notice, the processing occurring in the processing pipelines of each SOC cores reads upon a stream. Processed data transferred between SOC cores via the NOC API reads upon the flow of computation data. Data input to SOC cores reads upon the set of input streams and data output to SOC cores reads upon the set of output streams.); and
the set of output streams are accessed by a pull computational data command from the computation layer (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(In view of the above official notice, a pull API call is used by the second SOC core to input data 
As per claim 18:
Paczkowski disclosed the multicore processor stack of claim 17, wherein: 
the network-on-chip overlay layer is software-instantiated (Paczkowski: Figures 1 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 39, and 46)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer and are all executable software.); and 
the pull computation data command is a pull computational data API call (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, and 46)(In view of the above official notice, a pull API call is used by the second SOC core to input data from the second NOC core.).
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 11. Therefore, claim 21 is rejected for the same reason(s) as claim 11.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 12. Therefore, claim 22 is rejected for the same reason(s) as claim 12.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 14. Therefore, claim 24 is rejected for the same reason(s) as claim 14.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 15. Therefore, claim 25 is rejected for the same reason(s) as claim 15.
As per claim 26:
Claim 26 essentially recites the same limitations of claim 1. Claim 26 additionally recites the following limitations:
	a network-on-chip overlay layer that: (i) is in communication with both the computation layer and the network-on-chip layer; and (ii) administrates a network-on-chip overlay graph for administrating an exchange of data among the cores of the multicore processor (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, 42, 46, and 49)(The set of VNFs and hypervisors/operating systems read upon the network-on-chip overlay layer. This set of elements communicates between the added processor pipelines of the SOC cores and the NOC cores. The NOC APIs allows for data transfers between trusted SOC cores and trusted NOC cores.);
wherein the network-on-chip overlay graph executes asynchronously (Paczkowski: Figures 1-2 and 4-5 elements 101-106, 401-406, 415, 425, 501-506, 515, and 525, paragraphs 13-14, 23-26, 39, 42, 46, and 49)(The NOC APIs allows for data transfers between trusted SOC cores and trusted NOC cores. The data transfers occur through execution of software and are considered asynchronous.).

Response to Arguments
The arguments presented by Applicant in the response, received on 8/26/2021 
Applicant argues for claims 1, 20, and 26:
“The independent claims of the Present Application have been specifically amended to state that the network-on-chip overlay layer logically isolates "the computation layer and the network-on-chip layer" in that the computation layer exchanges computation data ... through the network-on-chip overlay layer ... without providing any data to the network-on-chip layer that identifies a location of the computation data [or] a destination of the computation data." The claims now explicitly require total isolation of memory and communication tasks from the computation layer in that the computation layer sends computation data through the network without sending any data that identifies the source of computation data or a destination of the computation data. The network-on-chip overlay layer handles all the data movement tasks required for the processing of shared computation data. The computation layer can simply write outbound data to a buffer and read inbound data from a buffer whenever it is needed, and the network-on-chip overlay assures that the data is routed to the correct place from the core and available for use when needed on the core. 
Neither Heil nor Paczkowski disclose these elements, and it would not be obvious to modify either of them to do so. Modifying Heil to replace the interconnect 107 with the claimed network-on-chip overlay layer would render Heil inoperable for its intended purpose and would therefore be nonobvious. Heil discloses systems which increase the capability of each processing core to run memory control instructions on alternative cores. This aspect of Heil is part of the principle of operation of the disclosed system and would not be obvious to remove. Modifying Paczkowski by replacing the operating systems or hypervisors with the claimed network-on-chip overlay layer would also not be obvious because the identified elements conduct different functions and are therefore nonobvious substitutes. The elements of Paczkowski isolate the cores if a security issue is detected and otherwise are transparent to the system during normal operation. The corresponding elements which would need to be substituted in to Paczkowski play an integral role in the routing of data and the management of memory during normal operation. Accordingly, they are not obvious substitutes. As the claims as amended are nonobvious in light of the art of record, the Applicants respectfully request withdrawal of the rejections of the independent claims of the Present Application under 35 U.S.C. §§ 102 and 103.”  

This argument is found to be persuasive for the following reason. The examiner agrees that both Paczkowski and Heil failed to teach the newly claimed limitations. However, new grounds of rejections have been given due to amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183